Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Hyman (Reg. 30.139) on March 10, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
	Claim 16 has been cancelled.
	In claim 17, line 1, the phrase “assembly of claim 16” has been changed to --assembly of claim 1--.

	The above change to claim 16 was made to overcome a possible drawing objection for failing to show the claimed subject matter. The change to claim 17 overcomes a possible rejection under 35 USC 112(b).

Response to Arguments
Applicant’s arguments, see page 8, lines 1-11, filed January 26, 2021, with respect to the rejection of claim 1 have been fully considered and are persuasive. 

Allowable Subject Matter
Claims 1, 2, 5, 7-10, 12-15, 17, and 18 are allowed. 
The following is an examiner’s statement of reasons for allowance: Claim 1 is directed to an assembly for a turbomachine comprising an exhaust case with an outer shroud and inner shroud, wherein one of the outer and inner shroud has a first circumferential thread, and an annular part having a second circumferential thread which cooperates with the first circumferential thread, and a stopping system having a groove adjacent the first circumferential thread and a bottom, and a plurality of threaded openings and a plurality of screws, wherein each screw extends through one of the threaded openings and has an end which abuts the bottom of the groove. The prior art of record fails to teach the combination of these features. 
Claims 2, 5, 7-10, 12-15, 17, and 18 depend from claim 1 and contain its limitations and therefore are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289.  The examiner can normally be reached on M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745